                                                          A



Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 1 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 2 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 3 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 4 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 5 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 6 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 7 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 8 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 9 of 11
Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 10 of 11
        20




Case 1:21-cv-00656 Document 1-1 Filed 08/23/21 Page 11 of 11
